Citation Nr: 1243116	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  04-23 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964 and from November 1990 to April 1991.  He also had additional U.S. Army Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2011 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in October 2011 so that the Veteran could undergo a VA examination and so that the Board could obtain a competent medical opinion as to whether the Veteran's hypertension is related to service.  The VA examination took place in February 2012.  The examiner found that the Veteran's hypertension was not related to service.  However, his rationale was that the Veteran's entrance examination report for his 1990-1991 period of service noted that the Veteran had been treated for hypertension since 1983 (which was not a period of active duty).  The examiner also noted that there was no indication of elevated blood pressure readings during the Veteran's first period of active duty service (from 1961-1964). 

The Board notes that the at the October 1990 entrance examination, the Veteran's blood pressure was not recorded.  It was noted, however, that the Veteran has had hypertension since 1983 that had been controlled with medication.  Consequently, the Veteran cannot bring a claim for service connection for that disorder.  However, the Veteran may bring a claim for service-connected aggravation of that disorder.  In this case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994). 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence. 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Veteran's blood pressure readings during his second period of service were as follows:

December 1990:	129/72		February 1991: 	142/90
December 1990:	142/80		March 1991:		154/96
December 1990:	136/92		March 1991:		136/84
January 1991:	132/94		March 1991:		156/92 (sep. exam.)
January 1991:	128/82

The Board finds that the Veteran's blood pressure readings were somewhat inconsistent.  However, the two highest systolic readings occurred during the final month of service (March 1991).  Moreover, whereas the Veteran's entrance examination stated that hypertension was well controlled, the Veteran's separation examination stated "elevated blood pressure."  

The Board finds that the Veteran has fulfilled his burden of showing an increase in the disability (aggravation) during service.  It is unclear whether the elevated blood pressure blood pressure readings constitute a permanent aggravation of the pre-existing disability or a temporary or intermittent flare-up of a preexisting disability.

In any case, the opinion of the February 2012 VA examiner failed to address the issue of aggravation.  As such, the Board finds that an addendum opinion is needed to adequately address the claim.

If, and only if, the February 2012 examiner is unavailable to render an addendum opinion, the Veteran should be scheduled for a VA in-person examination to determine whether the Veteran's hypertension (which pre-existed his second period of service) was aggravated during service beyond the natural progression of the disability.  The Board notes that clear and unmistakable evidence has already shown that the Veteran's hypertension pre-existed his second period of service.  
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2. The RO should obtain an addendum opinion from the February 2012 VA examiner.  The examiner should express an opinion as to whether it as least as likely as not (a 50 percent or greater probability) that the Veteran's pre-existing hypertension increased in severity during the Veteran's second period of service from October 1990-April 1991 (i.e., underwent a permanent worsening).  If the disability increased in severity during service, please explain why the increase was or was not more than the natural progress of the disease.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

If the examiner is unable to answer these questions without resorting to speculation, then he should provide an explanation as to how he arrived at that conclusion.

A clear rationale for all opinions must be provided and a discussion of the facts (including the blood pressure readings during the Veteran's second period of service) and medical principles involved would be of considerable assistance to the Board.

3.  If, and only if, the February 2012 examiner is unavailable, then the RO should schedule the Veteran for an in-person examination for the purpose of determining whether the Veteran's pre-existing hypertension was aggravated during his second period of active duty service.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pre-existing hypertension increased in severity during the Veteran's second period of service from October 1990-April 1991 (i.e., underwent a permanent worsening).  If the disability increased in severity during service, please explain why the increase was or was not more than the natural progress of the disease.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

If the examiner is unable to answer these questions without resorting to speculation, then he/she should provide an explanation as to how he/she arrived at that conclusion.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


